El Jdez Asociado Sbít-oe ’Wolb,
emitió la opinión del tribunal.
 Si bien esta solicitud ba sido presentada en una causa criminal, los principios generales de certiorari son aplicables a ella. La corte inferior, después de haber El Pueblo cerrado su caso, no concedió la moción presentada por el fiscal solicitando la reapertura del mismo para que se admitiera prueba tendente a demostrar que los beebos imputados habían ocurrido dentro de la jurisdicción de la corte. Esto fue a lo sumo un abuso de discreción, pero do un error de procedimiento. El recurso de certiorari no procede. El fiscal cita copiosa jurisprundencia sobre la cuestión de discreción, pero muy poca o ninguna para establecer nuestra facultad para librar este auto extraordinario. No presenta diferencia práctica alguna el que el acusado sometiera el caso sin presentar prueba antes o después de la moción del gobierno.
Si entrásemos en el campo de la discreción, dudamos que sea éste ún caso tal que justifique a este tribunal en revocar la actuación de la corte inferior. La misma jurisprudencia francamente citádanos. por El Pueblo tiende *863a demostrar que un tribunal de revisión raras veces inter-vendrá en la discreción de una corte sentenciadora al negarse a abrir un caso de nuevo. La mayoría de las decisiones tienden a demostrar que la discreción que una corte tiene para reabrir un caso será sostenida cuando los hechos lo justifiquen. Por ejemplo, People v. Wong Hing, 151 Pac. 1159-1161. En el presente caso no tenemos ante nos otra cosa que el mero beeho de que la corte inferior, al serle presentada una moción al efecto, se negó a reabrir un caso. Como es de admitirse que dicba corte tenía discreción, debió haberse presentado a ambas cortes algún motivo en adición a la inadvertencia. Tal vez en un caso adecuado, no en un recurso de certiorari, deba presentarse algo así como la pro-babilidad de obtener una convicción. En un recurso de certiorari los autos Rabian por sí mismos. En los casos de El Pueblo v. Cantales, 34 D.P.R. 394, y El Pueblo v. Martínez, 35 D.P.R. 52, citados por la corte inferior, revocamos las sentencias y absolvimos a los acusados por no haberse esta-blecido el lugar donde se cometió el delito (venue). En el primero de esos casos comentamos severamente la omisión de los funcionarios del gobierno de probar elemento! tan esencial. La corte inferior, entre otros motivos, pudo haber creído que había poca razón para que El Pueblo no estuviese preparado sobre extremo de tamaña importancia.
■ En el caso de State v. Martin (Mississippi), 59 So. 7, 8, la corte revocó por haberse dejado de abrir un caso de nuevo y permitir que se probara el lugar en que se perpetró el delito. Si bien hasta ahora la práctica en Puerto Rico es distinta, sin embargo, debe notarse que dicho caso llegó a la corte de apelaciones mediante apelación. En Puerto Rico no existe el derecho de apelar contra una sentencia absolu-toria. Exista o no ese derecho, el recurso de certiorari no puede desempeñar los fines de una apelación. La actuación de la corte inferior, de ser revisable en forma alguna, debió serlo mediante apelación.
El peticionario alega que la forma de la sentencia en *864este caso fué errónea, y hasta que la misma fué dictada sin jurisdicción. Después de considerar los hechos y la ley, el juez se declaró sin jurisdicción y ordenó el archivo y sobre-seimiento del caso. Tal vez hubiese sido mejor que la sen-tencia decretase la absolución de los acusados por haber El Pueblo dejado de probar la jurisdicción, pero resolvemos que la actuación de la corte inferior equivalió a esto. En el análisis final, la situación sólo envolvería la enmienda de la sentencia, lo que no podría favorecer al gobierno en la aper-tura del caso.
Existe otra razón fundamental por la que no debemos librar este auto de certiorari. La actuación de la corte equi-valió, en efecto o directamente, a una absolución. Luego, bajo nuestro sistema de derecho, no hay medio alguno de someter a los acusados a otro juicio por este delito.

Se deniega el auto solicitado.